DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 15, and 17 are objected to because of the following informalities:  There are multiple instances of “the said” which Applicant should replace with either “the” or “said” only.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hot” in claim 1 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the external diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal diameter" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the introduction and extraction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The term “cold” in claim 1 is a relative term which renders the claim indefinite. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the sole expansion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heat of the material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the cooling liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the farthest part of the mold to the closest part of the mold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, lines 3-4, to which path does “the circuit” refer? For the purposes of examination, the Examiner will treat this limitation as referring to the path of a second longitudinal path.
In claim 5, lines 2-3, what are “cylindric holes”?
Claim 5 recites the limitation "the ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, what exactly is “centrifugation”? For the purposes of examination, the Examiner will be treating this limitation to mean centrifugal casting.
Claim 13 recites the limitation "the longitudinal relative movement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the external surface of the end of the insert" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term “small” in claim 15 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 recites the limitation "the rim of the envelope" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the direction opposite to the injection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cooled area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lower part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “close” in claim 19 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites the limitation "the cooled part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraklau (US 4,086,953; listed in the IDS filed 28 June 2021).
Regarding claim 1, Kraklau teaches an injection chamber or container (see Figs. 1-3) that, applicable to be incorporated in machines for pressure die casting of hot non-ferrous materials and consisting in a cylinder (shot sleeve assembly 21, see Figs. 1-3; 8:32-64) formed from an assembly that comprises an external envelope (outer cooling sleeve or bushing 36, see Figs. 1-3; 9:4-21) and an internal insert (elongated inner shot sleeve 31, see Figs. 1-3; 8:65-9:3) through which the material is passed under pressure through an opening (feed opening 33, see Figs. 1-3; 9:4-21) and pushed by means of a piston from one end of the cylinder (see Fig. 1) to inside a mold located at the opposite end (see Fig. 1); characterized in that the external diameter of the internal insert is smaller than the internal diameter of the external envelope (see 7:66-8:29), between both diameters a difference of size existing so that it allows the introduction and extraction of the said insert in the envelope directly and cold (see 7:66-8:29), that means, without expanding it, and that the sole expansion the said insert sustains, by the heat of the material to be injected that passes through it when the cylinder is operating, reduces to zero the said difference of size provoking its fixation within the envelope (see 7:66-8:29 and 11:28-12:17).
Regarding the functional language (e.g., that, applicable to be incorporated in machines for pressure die casting of hot non-ferrous materials; through which the material is passed under pressure; pushed by means of a piston...to inside a mold), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claims 1, 10, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansma (US 5,322,111).
Regarding claim 1, Hansma teaches an injection chamber or container (lined shot sleeve 40, see Figs. 1 and 3-5; 5:58-6:20) that, applicable to be incorporated in machines for pressure die casting of hot non-ferrous materials and consisting in a cylinder (see Figs. 3-5) formed from an assembly that comprises an external envelope (elongated main body portion 42, see Figs. 3-5; 6:42-60) and an internal insert (elongated ceramic liner 60, see Figs. 3-5; 7:1-15) through which the material is passed under pressure through an opening (see Figs. 3-5) and pushed by means of a piston from one end of the cylinder (see Figs. 3-5) to inside a mold located at the opposite end (see Figs. 3-5); characterized in that the external diameter of the internal insert is smaller than the internal diameter of the external envelope (see 7:1-8:9 - when cooled to a very low temperature the liner can be inserted into the main body portion), between both diameters a difference of size existing so that it allows the introduction and extraction of the said insert in the envelope directly and cold (see 7:1-8:9 - when cooled to a very low temperature the liner can be inserted into the main body portion), that means, without expanding it, and that the sole expansion the said insert sustains, by the heat of the material to be injected that passes through it when the cylinder is operating, reduces to zero the said difference of size provoking its fixation within the envelope (7:1-8:9).
Regarding the functional language (e.g., that, applicable to be incorporated in machines for pressure die casting of hot non-ferrous materials; through which the material is passed under pressure; pushed by means of a piston...to inside a mold), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 10, Hansma teaches wherein the insert (elongated ceramic liner 60, see Figs. 3-5) and the envelope (lined shot sleeve 40, see Figs. 1, 3-5), they have the same length (see Fig. 5).

Regarding claim 13, Hansma teaches wherein the insert/envelope assembly of the cylinder (see Fig. 5) is directly supported on the mold (a first mold half 22, see Fig. 5; 5:58-67), avoiding the longitudinal relative movement between the internal insert (elongated ceramic liner 60, see Figs. 3-5) and the external envelope (lined shot sleeve 40, see Figs. 1, 3-5) without any additional element acting as stop (see Fig. 5).

Regarding claim 18, Hansma teaches between the external surface of the insert (elongated ceramic liner 60, see Figs. 3-5) and the internal surface of the envelope (lined shot sleeve 40, see Figs. 1, 3-5), it possesses a variation of diameter (shoulder 54, see Fig. 5; 8:10-21).
Regarding the functional language (e.g., that locks the insert in the direction opposite to the injection), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (2017/0008077; hereinafter “Uchida”).
Regarding claim 12, Uchida teaches a method of manufacture of an insert (centrifugally cast layer 3, see Fig. 1; [0087]), characterized in that it is manufactured by centrifugation (see [0087]).
Regarding the preamble limitation “applicable in an injection chamber or container as disclosed in claim 1”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraklau as applied to claim 1 above, and further in view of Kubota (JP 2003-136213 A, using Applicant’s filed English machine translation; listed in the IDS filed 28 June 2021).
Regarding claim 19, Kraklau teaches wherein the envelope comprises a cooling system in an area where the cooled area is limited to the lower part of the envelope, that means that part opposite to the opening (passages 48 and 49, see Figs. 2-3; 11:28-12:17), but is silent to wherein the cooling system comprises a second cooling area located close to the mold where the cooled part comprises cooling the full circumference of the envelope.
Kubota teaches shot sleeve (10, see Fig. 1a and [0011]) with two separate cooling areas (first cooling area equated to pipe 22, see Fig. 1a; [0011]) where the second cooling area is located close to the mold where the cooled part comprises cooling the full circumference of the tube (ring road 26 and cooling ring road 30, see Fig. 1a; see [0006] and [0011]). The cooling system of Kubota suppresses the wear of the plunger tip and the inner peripheral surface of the injection sleeve (see [0013]).
In view of Kubota’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Kraklau to include wherein the cooling system comprises a second cooling area located close to the mold where the cooled part comprises cooling the full circumference of the envelope, as taught by Kubota, because it helps to suppress the wear of the plunger tip and the inner peripheral surface of the injection sleeve.
Regarding the functional language (e.g., having a different degree of cooling), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 2, the combination of Kraklau and Kubota teaches that the different cooling areas share a duct (12) through which the cooling liquid flows (Kubota: see Fig. 1b and [0011]).

Regarding claim 3, the combination of Kraklau and Kubota teaches where the duct through which the cooling liquid flows has a longitudinal path from the farthest part of the mold to the closest part of the mold (Kubota: see Fig. 1a and [0011]) where the circuit is semi-circular-shaped within the envelope (Kubota: see Fig. 1a and [0011] - circuits 36 and 30 are rings, which can be considered a plurality of semi-circular shaped circuits) coming back to the lower part of the envelope where it has a longitudinal path from the closest part to the mold until the farthest part of the mold (Kubota: see Fig. 1a and [0011]).
If it is not taken that the ring shaped circuits of Kubota can be considered semi-circular circuits which are joined to form rings, then absent persuasive evidence to the contrary, the particular shape of the cooling circuit within the envelope would have been a design choice which would have been obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP §2144.04(IV)(B).

Regarding claim 4, the combination of Kraklau and Kubota is silent to wherein the duct through which the cooling liquid flows has a second longitudinal path from the farthest part of the mold to an intermediate part of the envelope where the circuit has a semi-circular-shaped path within the envelope until coming back to the lower part of the envelope where it has a longitudinal path from the intermediate part of the envelope to the farthest part of the mold. However, this second longitudinal path circuit can merely be considered a duplicate of the first and second cooling path that is already present in the combination of Kraklau and Kubota, and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04(VI)(B).

Regarding claim 5, the combination of Kraklau and Kubota teaches wherein the duct through which the cooling liquid flows is formed by cylindric holes pierced in the envelope (Kraklau: bores 51, see Figs. 2-4; 12:18-50), some of them plugged up by means of plugs in order to avoid that the cooling liquid goes out through the ends of the said holes (Kraklau: see Figs. 3 and 4 with threaded plugs 52A-52D; see 9:55-10:10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kraklau as applied to claim 1 above, and further in view of Furukawa et al. (US 2014/0106994; hereinafter “Furukawa”).
Regarding claim 17, Kraklau is silent to wherein, between the insert and the envelope a layer is incorporated of graphite grease.
Furukawa teaches an oil-based graphite lubricant for a plunger in a die-casting machine (see abstract). The lubricant can be used to help reduce the force needed for axial movement of the piston within the sleeve (see [0050]-[0054]).
In view of Furukawa’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the injection chamber of Kraklau to include incorporating graphite grease between the insert and the envelope, as taught by Furukawa, in order to reduce the force needed for axial movement between the insert and the envelope. Though the graphite lubricant of Furukawa placed for use between the plunger and the surface of the shot sleeve, one of ordinary skill in the art at the time the invention was filed would appreciate that the same lubricant of Furukawa could be used in between the insert and envelope of Kraklau in order to reduce axial force for sliding.
Regarding the functional language (e.g., to facilitate the introduction and extraction of the said insert in and out of the envelope), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.


Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
characterized in that it possesses grooves (7) in the insert (3) for radially inserting retaining parts (8) that are fixed to it with screws (9), acting as stop in the envelope (2).

	Claims 15 and 16 (insofar as definite): Depend either directly or indirectly from claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        16 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735